MEMORANDUM **
Jorge Erasmo Alvares and Josefina Al-vares, husband and wife and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider petitioners’ contention that the agency erred in finding that Jorge Alvares failed to establish good moral character, because petitioners did not file a petition for review within 80 days of the BIA’s March 30, 2004 decision. See 8 U.S.C. § 1252(b)(1); see also Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
Petitioners have waived any challenge to the BIA’s June 14, 2004, order by failing to address the order in their petition. See id. at 1259-60.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.